                                                      February 21, 2020
Honorable Ramon E. Reyes, Jr., U.S.M.J.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                       Re:     Augustin v. American Airlines, Inc.
                               Civil Docket No. 1:18-cv-01484-LDH-RER
Dear Judge Reyes:

        We represent plaintiff Emmanuel Augustin on behalf of his incapacitated mother, Marie
Odette Oriental, in an ongoing personal injury action against defendant American Airlines, Inc.,
represented by David S. Rutherford and L. Diana Mulderig of Rutherford & Christie LLP. We
write today to request a brief adjournment of the deadline for completion of expert depositions,
currently set for February 27, 2020.
       We are pleased to inform the court that discovery in this matter is now complete, with the
exception of the defense expert’s deposition. Defendant’s expert, Mr. James Davis, initially was
scheduled to be deposed today, February 21, 2020. Unfortunately, the attorney set to take Mr.
Davis’ deposition came down with an acute virus yesterday and was unable to appear. Undersigned
counsel could not participate due to a personal obligation and was unable to secure alternative
coverage on such short notice.
         After discussions with defense counsel, we identified March 17, 2020 as the next date when
all parties are available to appear. Accordingly, plaintiff respectfully requests that the court grant
a brief adjournment of the expert deposition deadline to March 18, 2020 so that we may take Mr.
Davis’ deposition. Additionally, the parties are currently scheduled to participate in a telephone
conference with Your Honor on Friday, February 28, 2020. If Your Honor should decide to grant
the requested adjournment, we would suggest that next Friday’s conference be rescheduled to
March 18, 2020, or to any other date that the court finds acceptable.
       We have discussed the instant petition with Mr. Rutherford and Ms. Mulderig and they do
not object to plaintiff’s request. We thank the court for its time and attention to this matter.
                                                      Very truly yours,
                                                      KREINDLER & KREINDLER LLP

                                                      /s/ Erin R. Applebaum
                                                      ___________________________
                                                      By: Erin R. Applebaum
cc:   RUTHERFORD & CHRISTIE LLP
      David S. Rutherford – via ECF
      L. Diana Mulderig – via ECF
